United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 19-2179
                        ___________________________

                                  Troy K. Scheffler

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Richard A. Trachy; Ivy S. Bernhardson; Francis J. Connolly; Lucinda E. Jesson;
                                 James B. Florey

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: May 11, 2020
                               Filed: July 20, 2020
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                              ____________

PER CURIAM.
       Troy K. Scheffler appeals from the district court’s1 dismissal with prejudice of
his lawsuit against five state-court judicial officers on the basis of absolute judicial
immunity. We affirm.

                                      I. Background2
        On October 12, 2010, the City of New Hope (“City”), Minnesota police
department charged Scheffler with speeding. On April 7, 2011, the City, through
prosecuting attorney Steven Sondrall, agreed “to dismiss the speeding charge.” R. & R.
at 2, Scheffler v. Trachy, No. 0:18-cv-01690-SRN-LIB (D. Minn. Feb. 15, 2019), ECF
No. 94 (internal quotation omitted). “The agreement provided that the speeding charge
would be dismissed if [Scheffler] paid $145.00 in prosecution costs and did not receive
any new traffic violations in the next year.” Id. (internal quotation omitted). It
additionally stated “that if the agreement is terminated and the prosecution resumes and
a trial is held that [Scheffler] would then stipulate that on October 12, 2010[,] in the
City of New Hope [Scheffler] was travelling northbound on Highway 169 at a [speed]
of 67 mph” in violation of the posted speed limit of 55 mph. Id. (internal quotation
omitted). On April 14, 2011, the Minnesota state court accepted the agreement. The
Minnesota state court subsequently dismissed the speeding charge on October 9, 2012.

      On March 8, 2016, Scheffler filed a petition for expungement in Minnesota state
court. See Minn. Stat. § 609A.02, subdiv. 3(a)(1). Scheffler received a “[n]otice of
[n]o hearing,” which stated “that a hearing would only be held if the court was
considering denying the petition.” R. & R. at 2.



      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
      2
       “In reviewing the grant of a motion to dismiss, we recite the facts as alleged in
[Scheffler’s] complaint and assume them to be true.” Soueidan v. St. Louis Univ., 926
F.3d 1029, 1031 n.2 (8th Cir. 2019).

                                          -2-
       On July 6, 2016, Minnesota Judicial Referee Richard A. Trachy denied
Scheffler’s petition without a hearing. Chief Judge Ivy S. Bernhardson of the
Minnesota State District Court for the Fourth Judicial District co-signed Referee
Trachy’s decision. Scheffler alleges that Referee Trachy omitted from his decision
material portions of the expungement statute. In addition, Scheffler alleges that Referee
Trachy crafted arguments on behalf of the City, which did not contest the expungement
petition. Scheffler appealed the denial of his petition. “[T]he Minnesota Court of
Appeals reversed and remanded the decision based on the fact that [Referee] Trachy
and [Chief Judge] Bernhardson denied Scheffler his right to a hearing.” R. & R. at 3
(internal quotations omitted).

       On April 7, 2017, Referee Trachy again denied Scheffler’s petition in an order
co-signed by Chief Judge Bernhardson. According to Scheffler, the order once again
misstated the expungement statute and advocated for the City despite its failure to
contest the petition. In the order, Scheffler alleges, Referee Trachy and Chief Judge
Bernhardson “made a finding of guilt by stating, ‘It is important to note that in this
present case, there is no question at all of Petitioner’s factual guilt.’” Id. (underline and
citation omitted). Scheffler again appealed the denial of his petition. Minnesota Court
of Appeals Judges James B. Florey, Francis J. Connolly, and Lucinda E. Jesson
affirmed the denial of Scheffler’s petition. Scheffler filed a petition for discretionary
review to the Minnesota Supreme Court, which denied it.

       On March 23, 2018, Scheffler filed a second petition for expungement. On May
24, 2018, Scheffler received a “notice of no hearing.” Id. at 4. The notice stated that
a hearing would only be held if the court intended to deny the second petition. On June
4, 2018, Referee Trachy and Chief Judge Bernhardson issued an order indicating their
intent to deny the second petition. Scheffler moved to disqualify Referee Trachy due
to alleged bias, but Referee Trachy denied the request.




                                             -3-
      Scheffler also moved for relief from final judgment from Referee Trachy’s order
denying the original petition under Minnesota Rule of Civil Procedure 60.02.

       On July 9, 2018, Referee Trachy and Chief Judge Bernhardson denied
Scheffler’s Rule 60.02 motion without a hearing. In that same order, Referee Trachy
recused himself from further proceedings. Scheffler appealed the denial of the Rule
60.02 motion to the Minnesota Court of Appeals, which dismissed the appeal.

       On August 30, 2018, Scheffler filed his first amended complaint3 in the present
action against Referee Trachy, Chief Judge Bernhardson, Judge Connolly, Judge
Jesson, and Judge Florey (collectively, “judicial defendants”).4 On the basis of the
above allegations, he alleged 17 causes of action.5 As relief, Scheffler sought monetary


       3
           Scheffler filed his original complaint on June 19, 2018.
       4
        Scheffler also filed suit against the City, but the parties subsequently stipulated
to the dismissal of the City with prejudice, and the district court entered an order in
accordance with the stipulation.
       5
       Pursuant to the Minnesota Constitution, Scheffler alleged claims for Denial of
Equal Protection (Count 1), Denial of Right to Confront Hostile Witness in Criminal
Proceeding (Count 2), Denial of Procedural Due Process Right as Applied to Plaintiff
to Notice and Meaningful Hearing Opportunity and Double Jeopardy (Count 3), and
Denial of Right to Due Process (Count 4). Pursuant to the United States Constitution,
Scheffler alleged claims for Denial of Right to Access to Court to Petition for Redress
of Grievances (Count 5), Denial of Due Process as Applied to Plaintiff (Count 6),
Denial of Right to Confront Hostile Witness in Criminal Proceeding (Count 7), Denial
of Procedural Due Process as Applied to Plaintiff to Have Meaningful Hearing on
Expungement and Motion to Amend an Order under Rule 60.02 (Count 8), Denial of
Equal Protection of Laws (Count 9), and Denial of Right to Due Process (Count 17).
Counts 1 through 9 and Count 17 were not directed at any specific defendant, but those
counts appear to refer only to the judicial defendants.

       Scheffler also alleged claims for Breach of Contract (Count 10), Tortious
Interference with a Contract (Count 11), Promissory Estoppel (Count 12), Fraud in the

                                             -4-
damages; declaratory relief; “[i]njunctive relief to enjoin (a) denial of Rule 60.02 and
partiality hearings, and (b) to enjoin any uniform rule, or rule as applied to [Scheffler],
prohibiting oral argument by [Scheffler] because of his pro se status”; and other
unspecified mandamus relief. Am. Compl. at 49–50, Scheffler v. Trachy, No. 0:18-cv-
01690-SRN-LIB (D. Minn. Aug. 30, 2018), ECF No. 41. The judicial defendants
moved to dismiss the complaint.

       On February 13, 2019, the federal magistrate judge in the present action received
an unsolicited e-mail from Scheffler stating that on January 2, 2019, the Minnesota
state court granted Scheffler’s second petition for expungement. In that e-mail,
Scheffler conceded that “much of the obviously relevant mandamus and declaratory
relief demanded is also moot due to the expungement being granted.” R. & R. at 7.
However, Scheffler argued that “the expungement doesn’t moot the [judicial]
defendants[’] finding that [Scheffler] was guilty of a dismissed charge.” Id.

      The magistrate judge recommended that the district court grant the judicial
defendants’ motion to dismiss “on the basis of absolute judicial immunity or
application of the Rooker-Feldman[6] doctrine.” Id. at 13. The district court ultimately
dismissed the action. Like the magistrate judge, it concluded that absolute judicial
immunity applied. Alternatively, it concluded that the Rooker-Feldman doctrine
applied to Scheffler’s claims arising from the first expungement petition, but




Inducement (Count 13), Negligent Misrepresentation (Count 14), Unjust Enrichment
(Count 15), and Negligence (Count 16). Counts 10 through 16 were asserted against
only the City.
       6
       D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid.
Tr. Co., 263 U.S. 413, 416 (1923).

                                            -5-
Younger7 abstention applied to Scheffler’s claims arising from the second
expungement petition.

                                   II. Discussion
      On appeal, Scheffler argues that the district court erred in dismissing his action
against the judicial defendants. He contends that absolute judicial immunity is
unavailable to the judicial defendants. Alternatively, he argues that neither the Rooker-
Feldman doctrine nor Younger abstention applies.

      We review de novo a district court’s grant of a motion to dismiss. Justice
Network Inc. v. Craighead Cty., 931 F.3d 753, 759 (8th Cir. 2019).

              Judicial immunity is an immunity from suit, not just from ultimate
      assessment of damages. It is not overcome by allegations of bad faith or
      malice, the existence of which ordinarily cannot be resolved without
      engaging in discovery and eventual trial. A judge is immune from suit,
      including suits brought under section 1983 to recover for alleged
      deprivation of civil rights, in all but two narrow sets of circumstances.
      First, a judge is not immune from liability for nonjudicial actions, i.e.,
      actions not taken in the judge’s judicial capacity. Second, a judge is not
      immune for actions, though judicial in nature, taken in the complete
      absence of all jurisdiction.
Id. at 759–60 (emphasis added) (cleaned up).

      Here, Scheffler argues that “without the statutory predicate of written opposition
to his petition, Referee Trachy, countersigned by Judge Bernhardson, denied his
petition [for expungement of a traffic violation]. They transgressed Minn. Const. Art.
VI and Minn. Stat. § 484.71, without subject matter jurisdiction, to act as


      7
          Younger v. Harris, 401 U.S. 37 (1971).

                                           -6-
self-appointed executive branch prosecutors.” Appellant’s Br. at i. According to
Scheffler, the judicial defendants “ha[d] no subject matter jurisdiction to rewrite [the
expungement statute] by striking the word ‘crime’. . . and inserting the word ‘charge.’”
Id. at 17. He argues that the judicial defendants “disregarded the due, constitutional
bounds of their jurisdiction by finding him ‘factually guilty’ in spite of the [Minnesota]
Legislature’s mandatory command (‘shall’) to grant his expungement.” Id. at 21. Thus,
Scheffler is arguing only that the judicial defendants acted in the complete absence of
all jurisdiction, not that they acted outside of their judicial capacity.

      Because some of the most difficult and embarrassing questions which a
      judicial officer is called upon to consider and determine relate to his
      jurisdiction, the scope of the judge’s jurisdiction must be construed
      broadly where the issue is the immunity of the judge. A judge will not be
      deprived of immunity because the action he took was in error, was done
      maliciously, or was in excess of his authority; rather, he will be subject
      to liability only when he has acted in the clear absence of all jurisdiction.

Stump v. Sparkman, 435 U.S. 349, 356–57 (1978) (cleaned up).

        “An action—taken in the very aid of the judge’s jurisdiction over a matter before
him—cannot be said to have been taken in the absence of jurisdiction.” Justice
Network Inc., 931 F.3d at 762 (cleaned up). Furthermore, “[a] judge is absolutely
immune from liability for his judicial acts even if his exercise of authority is flawed by
the commission of grave procedural errors.” Stump, 435 U.S. at 359. A court’s exercise
of its jurisdiction in an erroneous manner does “not make the act any less a judicial act;
nor [does] it render the [judicial] defendant liable to answer in damages for it at the
suit of the plaintiff, as though the court had proceeded without having any jurisdiction
whatever.” Id. (internal quotation omitted).

       For example, in Stump, the Supreme Court held that a state circuit judge did not
act in the clear absence of all jurisdiction in granting a mother’s petition to have her

                                           -7-
teenage daughter sterilized and, therefore, was entitled to absolute judicial immunity.
Id. at 357–58. The Court found “significant that there was no [state] statute and no
case law . . . prohibiting a circuit court, a court of general jurisdiction, from
considering a petition of the type presented to [the state circuit judge].” Id. at 358.
Therefore, the state circuit judge was entitled to absolute judicial immunity from the
daughter’s civil rights action. Id. at 359–60.

       Similar to the circuit court in Stump, Minnesota state courts are courts of general
jurisdiction. See Minn. Stat. § 484.01, subdiv. 1; State v. Schnagl, 859 N.W.2d 297,
301 (Minn. 2015) (“Minnesota’s district courts are courts of general jurisdiction that,
with limited exceptions . . . have the power to hear all types of civil and criminal
cases.”). As courts of general jurisdiction, the judicial defendants had the authority to
rule on the expungement petition. Just as in Stump, even if the judicial defendants’
rejection “of the petition may in retrospect appear to have been premised on an
erroneous view of the law, [the judicial defendants] surely had jurisdiction to consider
the petition and to act thereon.” Stump, 435 U.S. at 354–55 (internal quotation
omitted).

      The judicial defendants, therefore, are entitled to absolute judicial immunity on
Scheffler’s monetary claims.8 But “[o]ur conclusion that [the judicial defendants] are
entitled to judicial immunity does not resolve whether [Scheffler] may seek injunctive
and declaratory relief.” Judicial Network Inc., 931 F.3d at 762. As a threshold matter,
Scheffler apparently conceded in his e-mail to the magistrate judge that his request for
declaratory relief is moot given that his second petition for expungement was granted.

      8
        Our conclusion equally applies to Referee Trachy because absolute judicial
immunity extends to judicial referees. See Jackson v. Marek, No. 18-cv-1432
(JRT/KMM), 2018 WL 3321577, at *2 (D. Minn. June 18, 2018) (citing Cassell v.
Cty. of Ramsey, No. 15-cv-2598 (PJS/JJK), 2015 WL 9590802, at *4 (D. Minn. Dec.
11, 2015)), report and recommendation adopted, 2018 WL 3321439 (D. Minn. July
5, 2018).

                                           -8-
But even assuming his requests for declaratory and injunctive relief remain viable, we
conclude that these requests are barred. See id. at 763–64.

       “[J]udicial immunity typically bars claims for prospective injunctive relief
against judicial officials acting in their judicial capacity. Only when a declaratory
decree is violated or declaratory relief is unavailable would plaintiffs have an end-run
around judicial immunity.” Id. at 763 (internal quotation omitted). Here, Scheffler “has
not alleged that declaratory relief was unavailable or that a declaratory decree was
violated.” Id. Therefore, judicial immunity bars Scheffler’s request for injunctive relief
against the judicial defendants. Furthermore, “declaratory relief is limited to
prospective declaratory relief.” Id. at 764. Here, Scheffler sought declaratory relief that
his rights “were violated.” See, e.g., Am. Compl. at 31 (“That [Scheffler] seeks
declaratory relief that his due process rights within this claim were violated.”).
Scheffler’s “request for declaratory relief is purely retrospective.” Judicial Network
Inc., 931 F.3d at 764.

       Therefore, we hold that the district court did not err in dismissing Scheffler’s
amended complaint against the judicial defendants on the basis of absolute judicial
immunity.9

                                   III. Conclusion
       Accordingly, we affirm the judgment of the district court.
                         ______________________________




       9
       Because we affirm the district court’s dismissal of Scheffler’s amended
complaint on the basis of absolute immunity, we need not address the applicability of
the Rooker-Feldman doctrine or Younger abstention.

                                            -9-